PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Morgan, Dylan					:
Application No. 16/894,405				:	DECISION ON PETITION
Filed: June 5, 2020					:
Attorney Docket No. 161903.0001         		:


This is a decision on the supplemental renewed petition under 37 CFR 1.137(a), filed June 17, 2022, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Kent A. Fischmann appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED. 

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed June 16, 2020. The Notice set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 17, 2020. The Office mailed a Notice of Abandonment on February 23, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a replacement drawings previously filed on August 10, 2021, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

The application is being referred to the Office of Patent Application Processing (OPAP) for review of the response filed June 17, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET